Citation Nr: 1513037	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  10-39 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial disability rating for posttraumatic stress disorder (PTSD) in excess of 30 percent, and a rating in excess of 70 percent from May 23, 2014.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to September 21, 2010.

3.  Entitlement to an initial disability rating for diabetes mellitus type II (type II diabetes) with associated erectile dysfunction in excess of 10 percent prior to September 16, 2011, and a rating in excess of 20 percent thereafter.

REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs

WITNESSES AT HEARING ON APPEAL

The Veteran and his friend

ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1963 to September 1966 and from May 1967 to May 1969.  He had service, including combat service, in the Republic of Vietnam from August 1965 to September 1966.  His decorations include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted service connection for PTSD and assigned a 10 percent disability rating effective as of July 31, 2009, the date of claim for service connection; denied service connection for diabetes mellitus, type II; and denied service connection for peripheral neuropathy of the bilateral lower extremities.  In an August 2011 rating decision, the RO increased the Veteran's initial disability rating for PTSD to 30 percent effective as of July 31, 2009.  In an October 2011 rating decision, the RO granted service connection for diabetes mellitus, type II, and assigned disability ratings of 10 percent effective as of July 31, 2009, and 20 percent as of September 16, 2011.  The matter then came before the Board on appeal.

In an October 2013 order, the Board remanded the claims on appeal for further development, and also ordered further development in connection with an increased rating for his type II diabetes as being inextricably intertwined with his claim for TDIU.  On remand, the Veteran's claims of service connection for peripheral neuropathy of the bilateral lower extremities were granted, and he was assigned disability ratings of 10 percent effective July 31, 2009, increased to 20 percent effective May 23, 2014, for each leg.  See October 2014 Rating Decision.

Additionally, while on remand, the Veteran's PTSD rating was increased to 70 percent disabling, effective May 23, 2014, and he was awarded TDIU due to his service-connected disabilities effective September 21, 2010.  In light of the Board's finding that the Veteran is entitled to an increased rating for his PTSD effective July 31, 2009, the Board further finds that he is entitled to TDIU prior to the date assigned by the RO.  Thus, the issue of entitlement to TDIU prior to September 21, 2010 is addressed in this decision.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board has reviewed all pertinent evidence in the Veteran's claims file, including all relevant evidence contained in his Virtual VA and the Veterans Benefits Management System (VBMS) efolders.

The issue of a higher rating for type II diabetes mellitus with associated erectile dysfunction is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  Throughout the appeal period the Veteran's PTSD has been productive of occupational and social impairment with deficiencies in most areas; however, it has not been productive of total occupational and social impairment.  

2.  The evidence of record shows that the Veteran has been incapable of obtaining and maintaining substantially gainful employment due to his service-connected disabilities beginning July 31, 2009.

3.  Beginning July 31, 2009, the Veteran has had one of disability ratable at 40 percent or more, and sufficient additional service-connected disabilities to bring his combined rating to 70 percent or more.

CONCLUSIONS OF LAW

1.  The criteria for a rating of no more than 70 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3,321, 4.1-4.7, 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for an award of TDIU have been met beginning July 31, 2009.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2014).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

The claim for a higher initial rating for PTSD arises from disagreement with the initial disability rating assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).
	
VA also has a duty to assist the Veteran in the development of the claim.  Relevant to the duty to assist, the Veteran's VA and private medical records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

Also pursuant to VA's duty to assist, the Veteran was afforded VA examinations in July 2009, June 2010, March 2011 and May 2014 that evaluated the nature, extent, severity and manifestations of his PTSD by conducting a complete physical examination/interview, recording his subjective complaints, and offering opinions as appropriate.  Thus, the Board finds that these examinations are adequate for ratings purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has not alleged that his PTSD has worsened in severity since the most recent VA examination, and his treatment records do not indicate a worsening.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examinations of record are adequate to adjudicate his claim for a higher initial rating and no further examination is necessary.  

In March 2012, the Veteran and his friend testified at a hearing before the undersigned Veterans Law Judge (VLJ).  The VLJ asked specific questions directed at identifying whether the Veteran had symptoms meeting the schedular criteria for a higher rating, and also sought to identify any pertinent evidence not currently associated with the claims file.  Additionally, the Veteran and his friend volunteered testimony concerning his treatment history and symptoms.  Neither the Veteran nor his representative has he identified any prejudice in the conduct of any of the hearing.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the VLJ conducting the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

The Veteran has not made the RO or the Board aware of any additional pertinent evidence that needs to be obtained in order to fairly decide his claim for an increased rating, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of this issue.  As such, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.



II. Higher Rating for PTSD

The Veteran seeks an initial rating higher than 30 percent for his service-connected PTSD, currently rated as 70 percent disabling.  For the reasons set forth below, the Board finds that he is entitled to a schedular rating of no more than 70 percent for PTSD throughout the appeal period.

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  
	
In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  

The Veteran's PTSD is currently rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9411 (2014).  Ratings are assigned according to the manifestation of particular symptoms.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  When determining the appropriate disability evaluation to assign for psychiatric disabilities, however, the Board's "primary consideration" is the Veteran's symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

The Board also considers the Veteran's Global Assessment of Function (GAF) scores assigned during the course of the appeal.  The GAF is a scale indicating the psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness.  A GAF score between 31 and 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work, family relations, judgment, thinking, or mood (e.g., depressed person avoids friends, neglects family, and is unable to work).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score between 51 and 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  DSM-IV; see Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

A 70 percent rating will be assigned for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  

A 100 percent rating will be assigned for total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting himself or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  

The preponderance of the evidence supports a finding that the Veteran's disability picture for PTSD has more nearly approximated occupational and social impairment with deficiencies in most areas (such as work, school, family relations, judgment, thinking, or mood) during the appeal period.   

The record shows that throughout the appeal period, the Veteran's PTSD symptomatology has been primarily marked by significant and continuous depression, irritability and anxiety that caused him to suffer from recurrent and intrusive distressing memories and dreams; difficulty in falling and staying asleep; flashbacks four or more times a week; avoidance of thoughts, feelings, conversations or media concerning war; markedly diminished interest or participating in activities; feelings of detachment or estrangement from friends and family; restricted range of affect; mild impairment of recent memory; irritability or outbursts of anger; difficulty concentrating; hypervigilance and exaggerated startle response.  See July 2009 & May 2014 VA Examination Reports; see also VA Medical Records.  The Veteran reported instances of these symptoms affecting his ability to adapt to stressful situations, such as when he had a panic attack after becoming lost while driving.  See Hearing Tr. at 13-14.  Additionally, the Veteran has reported suicidal thoughts on a couple of occasions, and instances of obsessional rituals which interfere with routine activities such as repeatedly checking to see if the door is locked.  (See July 2010 VA Medical Record; see also October 2010 Statement of Veteran; May 2014 VA Examination Report.)  These symptoms have reportedly interfered with the Veteran's ability to work and his social relationships, making him withdrawn from family and friends.  Moreover, the GAF scores assigned by his VA treating providers since October 2009 have consistently been between 40 and 50.  See October 2009 to July 2013 VA Medical Records.  As noted above, a GAF score between 31 and 40 indicates impairment in reality testing or communication, while GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  These GAF scores support a 70 percent rating, as they reflect a serious impairment in social and occupational functioning, which is contemplated by that rating.  Thus, the evidence of record supports a 70 percent rating for his PTSD throughout the appeal period.

However, the Board finds that the preponderance of the evidence is against a finding that he has exhibited a total occupational and social impairment based on the symptoms associated with the 100 percent rating, or symptoms of a similar type or degree, at any point during the appeal period.  At all examinations and treatment sessions he was alert, oriented to time and place, appropriate dressed and groomed, and exhibited normal speech and affect.  See October 2009 & May 2014 VA Examination Reports; see also October 2009 to July 2013 VA Medical Records.  He did not report any persistent delusions or hallucinations.  Although he exhibited moderate impairment with recent and immediate memory, he did not show impairment of his long term memory, or memory loss for names of close relatives or his own occupation or name.  In addition, although he reported thinking of suicide on a couple of occasions, he did not report any specific plan to harm himself and further reported on numerous occasions that he did not have any suicidal thoughts.  See October 2009 & May 2014 VA Examination Reports; see also VA Medical Records; Hearing Tr. at 45.  Moreover, while the Veteran has exhibited persistent anger and irritability, none of his treating providers have indicated that he may be a danger to others.  

Additionally, the preponderance of the evidence shows that Veteran has not exhibited total social impairment throughout the appeal period.  Although he reported having difficultly establishing and maintaining friendships, he has been in a relationship with the same woman for a number of years, and reported having close relationships with some of his half-siblings.  See October 2009.  The Veteran also reported having friendships with other veterans as a member of his local veteran's group.  See Hearing Tr. at 12.  Thus, while he has exhibited a severe social impairment, the evidence of record shows that the Veteran has not exhibited a total social impairment throughout the appeal period.   In sum, the evidence of record does not support a finding that the Veteran has exhibited cognitive and social impairment that render him totally occupationally and socially impaired as a result of the type of symptoms listed in the general rating schedule, and/or symptoms of a similar degree.  As such, the preponderance of the evidence shows that the Veteran's psychiatric symptomatology does not more closely approximate the criteria for a 100 percent rating under the general rating schedule for psychiatric disorders.  

Extraschedular Considerations

VA must refer a claim for consideration of an extraschedular rating where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2014).  The threshold element, "an exceptional disability picture," is met where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The Board finds that the rating criteria contemplate the Veteran's PTSD symptoms.  The rating criteria in the schedule reasonably describes the Veteran's symptoms, which includes significant and continuous depression, irritability and anxiety that caused him to suffer from recurrent and intrusive distressing memories and dreams; flashbacks four or more times a week; avoidance of thoughts, feelings, conversations or media concerning war; difficulty falling and staying asleep; markedly diminished interest or participating in activities; feelings of detachment or estrangement from friends and family; restricted range of affect; mild impairment of recent memory; irritability or outbursts of anger; difficulty concentrating; hypervigilance, exaggerated startle response; difficulty in adapting to stressful situations; having suicidal thoughts and exhibiting obsessional rituals which interfere with routine activities.  The rating criteria also provide for additional or more severe symptoms than currently shown by the evidence.  Thus, the Board finds that his PTSD does not present an exceptional or unusual disability picture such that referral for consideration of an extraschedular rating is warranted.

Moreover, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.   In addition to being service connected for PTSD, the Veteran is service connected for coronary artery disease, type II diabetes and peripheral neuropathy of his lower extremities, bilaterally.  There is no indication in the record that his symptomatology for these service-connected disabilities has not been contemplated by the schedular criteria during the appeal period.  Moreover, the Veteran does not seek entitlement to a collective extraschedular rating.  Thus, the Board finds that his case does not present an exceptional or unusual disability picture such that referral for consideration of an extraschedular rating is warranted.

Additionally, the Board finds that the Veteran is not entitled to TDIU based on his PTSD alone.  In light of VA's "well-established duty" to maximize a claimant's benefits, the Board must address whether the Veteran is entitled to an award of TDIU based on his PTSD alone, despite his earlier award of TDIU based on his service-connected disabilities.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011).

The Board finds that although the Veteran was unemployable as a result of his service-connected disabilities, the weight of the evidence preponderates against a finding that he was made unemployable as a result of his PTSD alone.  As discussed in detail above, the Veteran did not exhibit a total occupational and social impairment due to his PTSD symptoms at any time throughout the appeal period.  The Veteran has been unemployed since November 2007; however, the evidence of record shows that he stopped working because he was not physically able to continue his employment as a mechanic.  See Hearing Tr. at 16-17; see also January 2014 VA Form 21-8940; May 2014 VA Examination Report.  The Veteran testified that he was able to work as a mechanic because he didn't have people around him, but that he could no longer perform that work because of his difficulty getting up from the ground.  See Hearing Tr. at 16-17.  Based on his interview with the Veteran and review of his relevant medical history, the October 2009 VA examiner opined that he exhibited reduced reliability and productivity due to his PTSD symptoms, but did not have a total occupational and social impairment due to these symptoms that would render him incapable of obtaining or maintaining substantially gainful employment.  See October 2009 VA Examination Report.  The examiner further noted that as the Veteran "has aged and experienced medical problems, his ability to avoid or suppress has been lessened and he has begun to experience more of the cognitive and specific mood components of PTSD symptoms more prominently."  See October 2009 VA Examination Report.  Additionally, the May 2014 VA examiner found the Veteran to be unemployable as a result of his PTSD and his physical disabilities, finding the Veteran's "[p]hysical problems, including chronic pain and associated loss of physical functioning, have more likely than not contributed to significantly poorer emotional coping skills, and thus more likely scenarios of loss of control due to PTSD reactivity."  See May 2014 VA Examination Report.  The Board finds these opinions highly probative as they are based on a review of the Veteran's medical and employment history, and are supported by adequate reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board notes that the Veteran's treating physician found the Veteran to be "totally and permanently disabled" as a result of his PTSD symptoms, thus suggesting that he was unemployable as a result of these symptoms.  See October 2009 VA Medical Record.  Nevertheless, the Board affords the opinions of the VA examiners more weight because they take into consideration the Veteran's entire medical and work history.  Thus, based on the evidence of record, the Board finds that the Veteran's PTSD symptoms alone have not made him unemployable.

III. Award of TDIU prior to September 21, 2010

Notwithstanding the above, the Board finds that the Veteran is entitled to a TDIU beginning July 31, 2009.  A TDIU may be assigned where the schedular rating is less than total if a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable at 40 percent or more, and there is sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a). 

As noted above, the Veteran was awarded TDIU due to his service-connected disabilities effective September 21, 2010.  However, in light of the increased ratings granted herein, the Veteran met the schedular criteria for an award of TDIU effective July 31, 2009.  In this decision, the Board has granted the Veteran a 70 percent disability rating for his PTSD effective July 31, 2009.  In addition to being service connected for PTSD, the Veteran is service connected for coronary artery disease, type II diabetes and peripheral neuropathy of his lower extremities, bilaterally.  As of July 31, 2009, he was in receipt of 10 percent evaluations for each of these disabilities, except for his type II diabetes, which was rated at 20 percent disabling, thus making his combined disability rating 80 percent.  Therefore, the schedular criteria for an award of TDIU was met as of that date because the Veteran had a service-connected disability rated at 40 percent or more (i.e., PTSD rated at 70 percent) and additional service-connected disabilities to bring the combined rating to 70 percent or more.  Consequently, the Board finds that TDIU is warranted effective July 31, 2009.

ORDER

Subject to the law and regulations governing payment of monetary benefits, a rating of no more than 70 percent for PTSD is granted effective July 31, 2009. 

Subject to the law and regulations governing payment of monetary benefits, a TDIU is granted effective July 31, 2009.

REMAND

The Board finds that the claim for an increased rating for type II diabetes should be remanded for further development.  The Veteran was provided with VA examinations in connection with his type II diabetes in October 2010 VA and May 2014.  During the October 2010 VA examination, the examiner opined that the Veteran's medical management of his type II diabetes required a prescribed oral hypoglycemic agent, but not insulin.  See October 2010 VA Examination Report.  Moreover, the examiner opined that the Veteran's treatment required regulation of activities, but did not provide any basis for this opinion, including examples of how the Veteran's activities were to be regulated.  See October 2010 VA Examination Report.  The Board notes, however, that during his hospitalization between July 31, 2009 and August 9, 2009, the Veteran was prescribed insulin.  See July 2009 to August 2009 VA Medical Records.  Moreover, the Board cannot discern from these records how the Veteran was required to regulate his activities during this time.  See id.  Thus, this issue must be remanded for an addendum opinion addressing these facts.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA and private medical records concerning the Veteran's treatment for his type II diabetes and related conditions.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed the nature, extent and severity of his type II diabetes symptoms and their impact on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  After obtaining the requested records, obtain an addendum opinion addressing whether the Veteran's type II diabetes required the use of insulin and restriction of activities at any point during the appeal period.  In addressing this issue, the examiner should specifically review and comment on the VA medical records from the Veteran's hospitalization from approximately July 31, 2009 to August 9, 2009, showing that insulin was prescribed.

A complete rationale for all findings and conclusions should be set forth in a report.

4.  Then readjudicate the matter on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


